Citation Nr: 1421726	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-39 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at The Villages Regional Hospital in The Villages, Florida, from March 2 to March 3, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a January 2014 Appellant's Brief relevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran was treated from March 2 to March 3, 2010 at The Villages Regional Hospital in The Villages, Florida for severe lower extremity pain caused by gout.

2.  The Veteran has been assigned a total disability rating based on individual unemployability due to service-connected disorders.  He is service connected for posttraumatic stress disorder and diabetes mellitus, type II.

3.  A prudent layperson would believe the symptoms the Veteran experienced on March 2, 2010 were emergent in nature.

4.  VA facilities were not feasibly available considering the urgent nature of the Veteran's symptoms, including consideration of the significant distance involved to reach the nearest VA Medical Center in Gainesville, Florida.




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for entitlement to payment or reimbursement of medical expenses incurred at The Villages Regional Hospital in The Villages, Florida, from March 2, 2010 to March 3, 2010 have been met.  38 U.S.C.A. §§ 1728, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.53, 17.54, 17.120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board considered the regulations pertaining to VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.

Analysis

The Veteran is seeking entitlement to payment or reimbursement for expenses incurred by him at The Villages Regional Hospital in The Villages, Florida, from March 2, 2010 to March 3, 2010.  The Veteran has submitted statements indicating that during the day prior to his medical treatment he began having pain in his legs but believed that it could be relieved through rest and elevation.  Although he temporarily felt better, late in the evening of March 2, 2010, the pain in his legs became "unbearable."  He asked a neighbor to take him to the nearest private hospital, because The Villages VA Outpatient Clinic was closed for the night and the nearest VA Medical Center, in Gainesville, was over 50 miles away.

Treatment records from The Villages Regional Hospital show that the Veteran was admitted at 11:35 PM on March 2, 2010.  He was treated for painful gout in his lower extremities and released at 4:55 AM on March 3, 2010.

The Board notes that VA was notified of the Veteran's treatment at The Villages Regional Hospital on March 5, 2010, which is within 72 hours after admission, and therefore may be considered a timely request for authorization in advance of treatment.  38 C.F.R. § 17.54.  This request for authorization was denied on March 30, 2010, on the basis that the Veteran's treatment was non emergent care.  The symptoms noted the day before were highlighted and it was suggested that he could then have received VA treatment.

Nevertheless, the Board finds that even in the absence of authorization in advance of treatment, affording the Veteran the benefit of the doubt, he does meet the criteria to warrant payment or reimbursement of the treatment he received at The Villages Regional Hospital.

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2013).  

In this case, the Veteran has been assigned a total disability rating based on individual unemployability since March 28, 2002, therefore satisfying the first condition of 38 C.F.R. § 17.120.  

Regarding the second condition of 38 C.F.R. § 17.120, although the Veteran's treatment records show that he did not, in fact, have a diagnosis of a disorder which was such that delay would have been hazardous to his life or health, the Board affords the Veteran the benefit of the doubt and accepts that a prudent layperson in the position of the Veteran at the time the event was happening would have reasonably believed that a medical emergency was taking place.  See Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  A medical determination made in hindsight is not dispositive of whether the claimant is eligible for reimbursement, and in this case the Veteran has stated that at the time his pain was "unbearable" and that he did not feel he "could make it" to Gainesville.  See Id.  The Board further notes that the Veteran is service connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling, and that he has stated that the severe pain he was experiencing was further exacerbating his "nerves" and PTSD symptoms, adding to his belief that he needed immediate emergency medical care.  Moreover, he has also suggested that he thought the pain might be related to his diabetes.  

Lastly, as the Veteran reported, the nearest VA Medical Center was in Gainesville, Florida, more than 50 miles away from the Veteran's location at the time.  38 C.F.R. § 17.120(c).  Although the Veteran did have lower extremity symptoms the previous day, during a time when The Villages VA Outpatient Clinic was open, he has credibly reported that these symptoms were not severe and had not led him to believe that receiving hospital treatment at that time would be necessary.  Only late in the evening on March 2, 2010, did he begin to have severe pain, and by that time he reasonably believed that he needed immediate medical treatment from the nearest medical facility, which was The Villages Regional Hospital.

Based on the foregoing, the Board resolves all reasonable doubt in favor of the Veteran and finds that he meets the criteria required for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  As such, he is eligible for payment or reimbursement of the expenses incurred at The Villages Regional Hospital in The Villages, Florida, from March 2 to March 3, 2010.

ORDER

Payment or reimbursement of medical expenses incurred at The Villages Regional Hospital in The Villages, Florida, from March 2 to March 3, 2010 is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


